DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/4/2022 has been entered. Applicant’s amendments to the specification are accepted and the allowance may be proceeded. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art of record does not disclose a microscope that receives said light beam and directs said light beam into said beam splitter where said beam is split into a first light beam image and a second light beam image, and variations of such as recited in independent claims 1, 6, 11, and 16.
The closest prior art references are Cheverton et al. (US20160114431A1), hereinafter Cheverton, and Hashimoto et al. (US20050002438A1), hereinafter Hashimoto.
Cheverton teaches (Fig. 1) an apparatus (direct metal laser melting system 10) for monitoring melt pool temperature in laser powder bed fusion ([O006] “In one aspect, a direct metal laser melting (DMLM) system for fabricating a component is provided...to adjust at least one of a melt pool size and a melt pool temperature to achieve a desired physical property of the component.”), comprising:
a build laser (14),
a laser beam (22) produced by said build laser ([0028] “a beam 22 generated by laser device 14“) wherein said laser beam is directed onto the melt pool producing an incandescence,

a second camera (optical sensor 32) that receives said incandescence and produces a second image (electrical signals 58) having a second spectral band ([0038] “Optical sensors 26 and 32 may be any one of several known optical sensors that enable confocal optical system 12 to operate as described herein, for example, without limitation, photodiodes, pyrometers, or cameras...Optical sensors 26 and 32 receive optical signal 42 and transmit one or more electrical signals 58 to a computing device 46.”; [0039] “Optical sensors 26 and 32 are sensitive detectors of light with wavelengths in the ultraviolet range (about 200-400 nanometers (nm)), visible range (about 400-700 nm), near-infrared range (about 700-1,200 nm), and infrared range (about 1,200-10,000 nm) of the electromagnetic spectrum.”; [0055] “electrical signals 58 from confocal optical system 12 that correlate to the size and/or temperature of melt pool area 50”) and (Fig. 3));
a processor (computing device 46) that processes the first and second image for monitoring the melt pool temperature ([0055] “Computing device 46 (shown in FIG. 1) receives electrical signals 58 from confocal optical system 12 that correlate to the size and/or temperature of melt pool area 50. More specifically, computing device 46 receives electrical signals 58 from optical sensors 26 and 32 and processes them using processing algorithms to determine the size and/or temperature of melt pool area 50.”).
Hashimoto teaches (Fig. 16) a method and apparatus (temperature-distribution measuring apparatus 10) for measuring a temperature of an object body (12) based on an intensity of a radiant energy emitted from the object body ([0011] “The first object may be achieved according to a first aspect of this invention, which provides a method of measuring a temperature of an object body in an electric furnace, based on an intensity of a radiant energy emitted from the object body”), comprising a beam splitter (14) that splits light emitted from a surface of the object body into first and second a light emitted or radiated from a surface of an object body 12 in a firing furnace or a heating furnace in the form of an electric furnace 42 is split by a half mirror (beam splitter) 14 into a first component traveling along a first optical path 16 and a second component traveling along a second optical path 18.”), which are then directed through first and second interference filters (34 and 36) that permit transmission therethrough of a radiation having a first and second wavelength, respectively ([0048] “The first optical path 16 is provided with a first filter 34 which permits transmission therethrough of a radiation having a first wavelength (band) A;...the second optical path 18 is provided with a second filter 36 which permits transmission therethrough of a radiation having a second wavelength (band) Az”), before being directed to an image detector (32) that forms a first and a second image having said first and second wavelengths ([0051] “the first image G1 is formed at a first position B1 on the light detecting surface 26 of the CCD device 28 of the image detector 32, with the radiation having the first wavelength A: selected by the first filter 34 from the light emitted from the surface of the object body 12, while the second image G2 is formed at a second position B2 on the light detecting surface 26, with the radiation having the second wavelength Az selected by the second filter 36 from the light emitted from the surface of the object body 12”). Hashimoto further teaches that a temperature (Ti) of the object body at each picture element of its image is calculated on the basis of a radiant intensity ratio (Rj) at each pair of corresponding picture elements of first and second images G1 and G2 obtained with the respective first and second radiations having first and second wavelengths Ai and Az (Figs. 8 and 16; see paragraphs [0056]-[0057] and [0063] for full temperature calculation explanation with equations). 
Both Cheverton and Hashimoto, however, fail to teach a microscope that receives said light beam and directs said light beam into said beam splitter where said beam is split into a first light beam image and a second light beam image.

Although Cheverton, Hashimoto, and a combination of the two do teach towards various elements of claims 2-21, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aforementioned references to include the claim limitations of independent claim 1 as described above. As none of the prior art references of record alone or in combination disclose all of the limitations of Applicant’s independent claim 1, claim 1 reads over the prior art of record and is condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761  
                                                                                                                                                                                                      /JOEL M ATTEY/Primary Examiner, Art Unit 3763